Citation Nr: 1449744	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  04-17 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable initial evaluation for bilateral pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1988 to April 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In June 2004, the Veteran testified at a personal hearing conducted at the Detroit RO before a Decision Review Officer (DRO).  The Veteran also testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge (VLJ) at the Detroit RO in September 2005.  Transcripts of these hearings have been associated with the Veteran's claims folder. 

This matter was previously before the Board in January 2006.  The January 2006 Board decision, in part, denied the Veteran's claim for a compensable initial rating for bilateral pes planus.  The Veteran appealed the January 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in September 2007, the Court vacated the portion of the Board's January 2006 decision that denied a compensable initial rating for bilateral pes planus, and remanded the case to the Board for development consistent with a Joint Motion for Partial Remand (JMPR) of the parties (VA Secretary and the Veteran).  Consistent with the September 2007 JMPR, the issue of entitlement to a compensable initial rating for bilateral pes planus, was remanded for further development by the Board in March 2008 and March 2009, in order to obtain a VA examination.  A VA examination was not accomplished and the Board again remanded the case for a VA examination at the facility in which the Veteran was incarcerated, in a July 2010 Board remand, with subsequent re-adjudication of the claim.  In March 2014, the Veteran was afforded a VA examination and a supplemental statement of the case (SSOC) was issued.  As the necessary VA examination and SSOC have been obtained, there has been substantial compliance with the July 2010 Board remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

As noted previously, most recently in the July 2010 Board remand, the issue of an increased rating for the Veteran's service-connected back disability, is raised by the record, along with a hearing request with regard to the claim, in a December 2009 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

From April 21, 1997, the effective date of service connection, the Veteran's bilateral pes planus has been manifested by moderate symptoms such as weight-bearing line over or medial to great toe of both feet; inward bowing of the tendo achillis with respect to both feet, pain on manipulation of the left foot and pain on use with respect to both feet.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent, but no more, for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014).  VA must inform the Veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the Veteran is expected to provide.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1).  The appeal for a higher rating for hearing loss arose from a disagreement with the initial evaluation assigned following the grant of service connection for bilateral pes planus.  As such, there is no duty to provide further VCAA notice.  38 C.F.R. § 3.159(b)(3).  Rather, VA is only required to provide notice of the decision (under 38 U.S.C. § 5104) and a statement of the case (under 38 U.S.C. § 7105).  The record reflects that these notices have been provided to the Veteran.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA examination reports and private treatment records have been obtained and are in the claims file.  Thus, the Board finds that VA does not have a further duty to obtain records.

The March 2014 VA examination report provided clinical findings necessary to determine if an increased rating for the Veteran's service-connected bilateral pes planus was warranted in the context of the rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ or DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the June 2004 and September 2005 hearings, the issue on appeal was fully explained by DRO and the VLJ, respectively.  In addition, each asked questions in order to ascertain the existence of any outstanding potentially available evidence which could substantiate the claim.  The Veteran has not suggested any deficiency in the conduct either hearing.  Therefore, the Board finds that, consistent with Bryant, the hearings complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim for an increased rating for his service-connected hearing loss.  As such, appellate review may proceed without prejudice to the Veteran. 

II.  Merits of the Claim

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Service connection for bilateral pes planus was granted by a November 1997 rating decision, and a noncompensable evaluation was established, effective April 21, 1997, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under Diagnostic Code 5276, acquired flatfoot is rated as noncompensable when the symptoms are mild and relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 10 percent evaluation is warranted for bilateral or unilateral pes planus when symptoms are moderate with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  Id.  A 30 percent evaluation is for application for bilateral flatfoot when symptoms are severe with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Id.  A maximum 50 percent evaluation is warranted for bilateral flatfoot when symptoms are pronounced with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation with symptoms that are not improved by orthopedic shoes or appliances.  Id.

Since the initial grant of service connection, the medical evidence reflects complaints of bilateral foot pain.  A June 1997 VA general examination report stated the Veteran's feet were normal looking, the Veteran's postures was good and moderate flat feet was indicated.  The June 1997 examiner did not find evidence of calluses or skin changes.  The function was noted to be normal and appearance was good.  There was no deformity or tenderness.  The diagnosis was mild flat feet.  

An October 2003 VA spine examination report stated the Veteran's had mild pes planus; however there were no calluses or skin changes.  It was noted that the joints were normal without any tenderness and ankle pulses were palpable.  The October 2003 VA examiner noted subjective complaints of pain in both feet.  

A March 2004 private treatment record reflected a diagnosis of flexible pes planovalgus deformity, bilaterally, and a need for new orthotics and x-rays.  Another March 2004 private treatment record also noted, in part, the skin was unremarkable and there was no pain upon palpation.  April 2004 x-rays found no acute traumatic or intrinsic osseous abnormalities.  A September 2004 VA spine examination report also noted the Veteran's walked well and had normal heel toe gait.  

In June 2004 testimony the Veteran stated his doctor recommended no running, no prolonged walking and no prolonged standing.  He also testified that he wore orthopedic inserts and experienced pain depending on what shoes he wore, and that he did get blisters on the back of his feet.  

In September 2005 testimony, the Veteran stated he wears orthopedic inserts in his shoes and experienced pain when walking around the house in socks, but that it is pretty good when he has comfortable gym shoes.  The Veteran also testified he had swelling around the arch area and calluses on the side of his big toes, but attributed such to his orthopedic inserts.  

A March 2014 VA pes planus examination reveals the Veteran's complaints of pain on use of the feet, and pain on manipulation of the left foot.  There were no findings of characteristic calluses or swelling on use.  The March 2014 VA examiner noted that the Veteran's symptoms were relieved by arch supports, or built up shoes.  There was no extreme tenderness of the plantar surface of one or both feet.  The Veteran had decreased longitudinal arch height on weight-bearing in both feet, with marked deformity of both feet, but no marked pronation.  However, the March 2014 VA examiner indicated abnormality in the Veteran's weight-bearing line over or medial to the great toe with respect to both feet.  There was no lower extremity deformity other than pes planus causing alteration of the weight bearing line.  The Veteran did have "inward" bowing of the Achilles tendon but no marked inward displacement and severe spasm of the Achilles tendon on manipulation.  There were no scars or other pertinent physical findings and the Veteran did not use any assistive devices other than corrective shoes or orthotic inserts.  The March 2014 VA examiner stated that there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis due to the Veteran's flatfoot condition.  Also with respect to functional impact, the March 2014 examiner stated the Veteran's flatfoot condition did not impact his ability to work.

After a thorough review of the evidence of record, and affording the Veteran the benefit of the doubt, the Board concludes that an initial 10 percent evaluation is warranted for the Veteran's bilateral pes planus from April 21, 1997.  Specifically, as noted above, the March 2014 VA examiner found abnormality of the weight bearing line over or medial to the great toe of both feet, inward bowing of the Achilles tendon with respect to both feet, and pain on use of both feet and pain upon manipulation of the left foot.  Although not all of the symptoms described in the rating criteria for a 10 percent evaluation are demonstrated by the evidence of record (pain on manipulation with respect to the right foot), the Board concludes that the Veteran's symptoms more nearly approximate the moderate symptomatology described in the criteria for an initial 10 percent evaluation, rather than the criteria for a noncompensable evaluation.  

The March 2014 VA examination report is the most comprehensive VA examination to address the claim in the context of the rating criteria, and as above, the Board finds a 10 percent evaluation is warranted.  However, the exact onset of the Veteran's current symptoms and level of disability related to bilateral pes planus cannot be determined with any certainty.  The prior evidence, including VA examinations did not address all aspects of the rating criteria.  However, the Board finds the June 1997 VA examination report is probative because, while the VA examiner diagnosed mild bilateral pes planus, the VA examiner also noted moderate bilateral pes planus, which tends to support a 10 percent rating.  Additionally, the Veteran's testimony in June 2004 and September 2005 also indicated complaints of pain.  The Veteran is competent to report such as it is based on his experience and personal knowledge that comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, such complaints of severity were later supported by clinical findings in the March 2014 VA examination report.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, affording the Veteran the benefit of the doubt, the Board concludes that a 10 percent initial rating is warranted for the Veteran's service-connected bilateral pes planus from the date of service connection.

However, the evidence does not support an initial evaluation in excess of 10 percent for the Veteran' bilateral pes planus.  While the March 2014 examiner found objective evidence of marked deformity there was not marked pronation of either foot and only pain accentuated on manipulation with respect to the left foot.  The Board notes that in June 2004 the Veteran testified he had blisters on his heels but specifically denied calluses and while in September 2005, he testified as to calluses on his big toes as well as swelling of his arches, he attributed such to wearing his shoe inserts.  However, the March 2104 VA examiner did not find characteristic calluses or swelling on use, nor were such noted in prior medical records.  In fact, the June 1997 VA examination report specifically noted no calluses or skin changes, as did the October 2003 VA examination report.  Additionally, the March 2004 private treatment record characterized the Veteran's skin as unremarkable.  Thus, while the Veteran is competent to note swelling and calluses, as in September 2005 testimony, he is not competent to provide an opinion as to the etiology of such as he has not been shown to possess the medical knowledge or expertise.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Moreover, neither swelling nor calluses was indicated by the Veteran in other statements or by the medical evidence.  

Thus, the evidence of record does not more nearly approximate the criteria for a 30 percent evaluation.  Accordingly, the Board concludes that a 10 percent initial rating is warranted for the Veteran's bilateral pes planus based on moderate disability.  As noted above, staged ratings are not warranted for this disability.  See Fenderson, 12 Vet. App. at 126.  An even higher initial rating is not warranted at any point during the rating period on appeal as the evidence does not show that the Veteran's bilateral pes planus has resulted in severe or pronounced disability.  

Other diagnostic codes pertaining to the foot have been considered.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The evidence does not reflect diagnoses of weak foot, claw foot, anterior metatarsalgia, hallux rigidus, hammer toe, malunion of the tarsal or metatarsal bones, or other foot injuries.  Accordingly, evaluations are not warranted under those diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, 5283, 5284 (2014). 

Additionally, the evidence does not establish functional loss not contemplated by the rating assigned by this decision.  38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes that the March 2014 VA examiner reported he could not describe, without resorting to speculation, any additional limitation due to pain, weakness, fatigability or incoordination in degrees or additional range of motion loss due to pain on use or flare-ups because he did not personally assess or witness a flare-up with examination and repeated joint assessment.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  However, the effects of painful motion and other factors are not for consideration because pes planus does not encompass motion of a joint.  See 38 C.F.R. §§ 4.40, 4.59; see also DeLuca, 8 Vet. App. at 205-206.  Moreover, pain on use or pain on manipulation is explicitly considered by the rating criteria in this case and the record reflects the Veteran experienced such.  There is no objective evidence to suggest that the Veteran's bilateral pes planus causes additional functional loss not contemplated in the currently assigned rating.

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1) (2014).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id. 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's bilateral pes planus are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms.  Essentially, the Veteran has reported pain on use, pain upon manipulation, problems with prolonging standing or walking, among other similar symptoms.  These symptoms are consistent with those measured by the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate disability presenting unfavorable severe or pronounced disability, which are levels of disability above that the Veteran has been found to have.  As the first prong of Thun is not satisfied, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria and no further analysis is required.  For these reasons, the Board declines to remand this matter for referral for extraschedular consideration.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran does not contend, and the evidence does not suggest, that he is unemployable as a result of his service-connected bilateral pes planus.  In June 2004 testimony the Veteran stated he had a sedentary job, and while the Board notes that the Veteran is currently incarcerated, the March 2014 VA examination report, the evidence which characterized the Veteran's bilateral pes planus with the most severity, stated the Veteran's bilateral pes planus had no impact on the Veteran's ability to work.  Thus, the issue of entitlement to a total rating for compensation purposes based upon individual unemployability has not been raised by the evidence of record, and the issue is not before the Board at this time.

For the reasons discussed above, resolving reasonable doubt in favor the Veteran, the Board finds an initial rating of 10 percent for bilateral pes planus is warranted; however, the preponderance of the evidence is against the assignment of an initial rating greater than 10 percent for bilateral pes planus at any time during the pendency of this appeal.  See 38 C.F.R. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation of 10 percent, but no greater, for bilateral pes planus is granted, subject to the applicable regulations concerning the payment of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


